Citation Nr: 0915925	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1988 to August 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Waco RO.  In May 2004, a hearing was 
held before a Decision Review Office (DRO) at the RO; a 
transcript of the hearing is associated with the claims file.  
In October 2006, the case was remanded for additional 
development.


FINDINGS OF FACT

1.  It is not shown that the Veteran was exposed to asbestos 
while on active duty.

2.  A chronic lung disability was not manifested in service, 
and it is not shown that any current lung disability might be 
related to his service, to include as due to exposure to 
asbestos therein.


CONCLUSION OF LAW

Service connection for a lung disability, to include as due 
to asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A July 2003 letter (prior to the RO's initial adjudication of 
the claim) informed the Veteran of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  An October 2006 
letter provided notice regarding disability ratings and the 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).  A June 2008 letter also provided 
elements of the type of notice described above.  While he did 
not receive timely (i.e., pre-decisional) notice regarding 
disability ratings and effective dates of awards, such notice 
is not critical unless service connection is being granted.

The Veteran's service treatment records (STRs) and personnel 
records are associated with his claims file.  Although he 
testified he occasionally sought treatment for breathing 
problems in service, a request for complete STRs, to 
specifically include sick bay records from the USS Reeves, 
yielded no additional records.  Available private treatment 
records have been associated with the record.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  The RO did not arrange for a VA examination as 
one is not indicated.  There is no evidence supporting 
evidence that the Veteran was exposed to asbestos in service, 
as claimed; no evidence he had a lung disability in service; 
and no competent (medical) evidence that suggests there might 
be a nexus between any current lung disability and service, 
to include as due to asbestos exposure.  Consequently, a 
medical opinion to determine the etiology of any current lung 
disability is not needed.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Even the low threshold standard for a nexus 
examination under McLendon v. Nicholson, 20 Vet. App. 79 
(2006) is not met.  VA's duty to assist is met. 

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

There is no statute that specifically addresses the handling 
of claims of service connection for asbestos-related 
diseases, nor has the Secretary of VA promulgated regulations 
specific as to such claims.  However, in 1988, VA issued a 
circular that provided guidelines for considering asbestos-
related compensation claims.  See Department of Veterans 
Benefits, Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been incorporated in VA Adjudication Procedure Manual, M21-
1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 
(Jan. 7, 2007) ("VA Manual").  Also, a precedent opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing and addressing asbestos exposure-related 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines note that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  VA Manual, paragraph 9(e).  
Rating specialists must develop any evidence of asbestos 
exposure before, during, and after service.  A determination 
must be made as to whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency period and exposure information.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

The Veteran's available STRs include an enlistment 
examination report and an associated medical history report, 
and treatment records from July and August 1994.  These 
records are silent for complaints, findings, or diagnosis of 
a lung disability.  His service personnel records reflect 
that his active service included service aboard the USS 
Reeves.  These records also show that while the USS Reeves 
was in Hawaii, he participated in community service and local 
beautification projects (for which he received letters of 
appreciation, and also completed a few training courses.  A 
partially illegible evaluation report notes the Veteran's 
duties were "stands underway watches as broadcast 
operator", primary ship shore operator, message 
reproduction/distribution, and file clerk.  It also states 
the ship was currently undergoing "ROH" from November 1990 
to December 1991.  In November 1991, the Veteran received a 
letter of commendation for his performance during a "light 
Off Examination" that took place in October 1991.  The 
commendation indicated that, prior to the examination, the 
Veteran spent several months participating in a rigorous 
training program in preparation for the examination.  He 
reported his past employment history included newspaper 
delivery person and clerk.

April 1998 private emergency room records show the Veteran 
sought treatment for complaints of chest pain not associated 
with shortness of breath.  His respiratory system was 
reviewed and no significant abnormalities were found; his 
respiratory pattern was normal.  Several diagnoses were 
provided, including chest wall pain.  In February 2000, the 
Veteran again presented to an emergency room with complaints 
of coughing with white sputum for 2 days, and chest pain that 
increased with deep inspiration and coughing.  Examination 
revealed a normal respiratory pattern.  The lungs were clear 
to auscultation, bilaterally, without wheezes, rales, rubs, 
rhonchi, or strider.  The diagnoses included atypical chest 
pain, chest wall pain, and pleurisy bronchitis.  A July 2000 
record reflects the Veteran was treated for acute 
pharyngitis.  May 2001 emergency room records reveal the 
Veteran's primary complaint was shortness of breath.  A 
history of his present illness indicated he complained of a 
gradual onset of shortness of breath, wheezing, and 
occasional pleuritic chest pain that was worse with 
inspiration.  He reported he had these symptoms for 20 hours.  
He also had similar complaints the previous year when he had 
pneumonia.  He did not usually have chest pain with exertion.  
The diagnosis was asthmatic bronchitis.  Chest X-rays 
revealed a few calcifications in the right lung, consistent 
with granulomas; there was no finding of acute disease.  

August 2002 private medical records reflect the Veteran had 
been hospitalized overnight.  He complained of shortness of 
breath with minimal exertion that began the previous morning.  
He reported having an episode of shortness of breath 4 years 
prior that was associated with pneumonia.  The impression was 
shortness of breath on minimal exertion and rule out coronary 
artery disease.  Chest X-rays revealed interstitial edema, 
progressive.  The discharge summary included a final 
diagnosis of exertional dyspnea, etiology not determined.  An 
October 2002 record notes complaints of chest pain and 
contains a diagnosis of asthma.  

In a July 2003 statement, the Veteran reported that he was a 
student prior to entering service, was currently a police 
officer; and had worked in that capacity for 7 years.  He 
asserted his only chemical exposure was to asbestos when his 
ship was being repaired in dry dock.

In May 2004, the Veteran testified at a DRO hearing that he 
did not have any breathing problems prior to service.  He 
stated his problems began in 1991 or 1992.  He stated the 
ship went into dry dock in October 1990 and remained so for 
approximately 10 or 11 months, until sometime around 
September 1991.  He related that his duties while the ship 
was in dry dock involved construction, and that they tore 
everything out of the ship and stripped the paint.  His 
superiors told him there was asbestos on the ship.  He 
testified he was occasionally provided disposable (paper) 
respirators.  He stated he spent the entire time, 3 to 4 
months, breaking down the ship and that he was exposed to 
asbestos at that time.  While he was on the construction crew 
he went to sick call a couple of times for breathing problems 
such as shortness of breath.  He continued to have breathing 
problems during the 3 years in service after they finished 
the work on the ship.  He indicated he might have gone to 
sick call during that time, but was not the type of person to 
go to a doctor.  He testified he did not complain of 
shortness of breath on service separation examination, and 
that such complaint did not become a major problem until 
1995, when he first sought treatment.  At that time, he was 
treated for pneumonia.  Since then, he has had relapses of 
pneumonia yearly.  There has been no change in his condition 
since 1995.  The Veteran stated that physicians told him his 
lung disability could be due to asbestos exposure.  

The Veteran contends that his current lung disabilities 
resulted from exposure to asbestos from working on the USS 
Reeves while it was in dry dock.  His allegations of asbestos 
exposure are deemed unreliable as they are uncorroborated by 
his service personnel records, and appear inconsistent with 
the entries regarding his duties noted therein.  The RO has 
taken appropriate steps to determine whether the Veteran was 
exposed to asbestos in service, and if so the extent of such 
exposure.  His service personnel records confirm the USS 
Reeves was in Hawaii in 1991; however, they do not reflect 
that he engaged in construction work on the ship during this 
time.  The service personnel records indicate his duties were 
in communications and as a clerk.  Such duties are not 
construction-related may be assumed and do not have a high 
probability of asbestos exposure.  Presumably, construction 
work refitting a ship would entail training/expertise, which 
the Veteran is not shown to have received.  The record shows 
that while the USS Reeves was in Hawaii, the Veteran was 
involved in local beautification and community service 
projects, completed training courses, and spent several 
months in rigorous training preparing for an examination.  
The Veteran's service personnel records do not show that he 
in any way participated in the refitting of the USS Reeves; 
therefore, the Veteran finds his accounts of exposure to 
asbestos from such work not credible.  

There is no competent evidence that the Veteran had/was seen 
for a lung disability (or breathing problems) in service.  
Significantly, while he has reported that he was seen for 
such complaints in service, he has also indicated that he was 
not one to seek treatment (suggesting that therefore he would 
not have documented treatment).  The available STRs (which 
are near contemporaneous with his discharge are silent as to 
lung complaints, treatment, or diagnosis.  The earliest 
evidence of such complaints was approximately 5 years 
postservice.  Therefore, service connection for a lung 
disability on the basis that such disability became manifest 
in service and persisted is not warranted.    

The record shows various postservice diagnoses of lung 
disabilities, including pleurisy bronchitis, asthmatic 
bronchitis, asthma, and interstitial edema.  There is no 
competent (medical opinion) evidence in the record that 
relates any of the Veteran's diagnosed lung disabilities to 
service (and the Veteran does not assert any theory of 
entitlement to service connection for a lung disability other 
than on the basis that the current disabilities are related 
to asbestos exposure in service).  Although these diagnoses 
were made within the latency period for diseases associated 
with exposure to asbestos, the evidence does not demonstrate 
he had such exposure and there is no competent (medical 
opinion or textual) evidence suggesting that any of the 
diagnoses may be asbestos exposure related.  Medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In summary, while the evidence shows that the Veteran has 
medical diagnoses of various lung disabilities, there is no 
evidence they were manifest in service; there is no competent 
evidence of a nexus between such disabilities and a disease 
or injury in service; there is no corroborating evidence that 
he was exposed to asbestos in service (and the evidence 
appears to contradict his accounts of such exposure); there 
is no competent evidence that a diagnosed lung disability 
entity may be asbestos exposure-related; and there is no 
competent evidence (or even clear allegation) that any 
disability diagnosed is somehow otherwise related to service.  
Accordingly, the preponderance of the evidence is against the 
claim; the doctrine of reasonable doubt is not for 
application (see 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990)); and service connection for a 
lung disability, to include as due to asbestos exposure, must 
be denied.


ORDER

Service connection for a lung disability, claimed as due to 
asbestos exposure in service, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


